Citation Nr: 0324534	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
residuals of a right wrist fracture, including on an 
extraschedular basis pursuant to the criteria of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

2.  Entitlement to an effective, date prior to June 24, 1998, 
for the assignment of an increased rating of 20 percent for a 
right wrist disability.  


REPRESENTATION

Appellant represented by:	Wright, Robinson, Osthimer & 
Tatum


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  

In July 1996, the Board denied the claim of entitlement to a 
rating greater than 10 percent for the right wrist 
disability.  In the Introduction, the Board expressly 
referred the issue of extra-schedular evaluation to the RO 
for appropriate action. Godfrey v. Brown, 7 Vet. App. 398 
(1995).  In January 1997, the RO issued a rating decision 
denying entitlement to an evaluation in excess of 10 percent 
for the right wrist disability on an extraschedular basis.  
38 C.F.R. § 3.321(b)(1).

In April 2001, the Board denied entitlement to an increased 
rating on an extraschedular basis.  The veteran appealed the 
matter to the United States Court of Appeals for Veterans 
Claims (CAVC).  In December 2001, the CAVC granted a joint 
motion for remand and stay of proceedings, and vacated the 
Board's April 2001 decision.  The matter was remanded to the 
Board.  

By rating action of November 2002, an increased rating of 20 
percent was assigned, effective June 24, 1998.  As a 20 
percent evaluation is not the maximum rating available for 
this disability, and the veteran is seeking an extraschedular 
rating, the appeal continues.  AB v. Brown, 6 Vet. App. 35 
(1993).

In March 2003, the veteran's attorney filed a timely notice 
of disagreement with the effective date assigned for the 
increased rating.  A statement of the case was issued in July 
2003.  In an August 2003 letter addressed and mailed to the 
RO, the veteran's attorney requested that the letter be 
accepted as a substantive appeal.  The Board finds that the 
letter meets the requirements for filing a timely substantive 
appeal.  See 38 C.F.R. §§ 20.202, 20.300, 20.301, 20.302 
(2002).  




The August 2003 letter also contained additional arguments 
concerning the increased rating claim.  The letter was 
forwarded to the Board.  However, it does not appear that the 
additional arguments were submitted with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2002). 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

As stated in the Introduction, the veteran's attorney 
submitted additional arguments to the RO, but the letter was 
forwarded to the Board without a waiver of consideration by 
the agency of original jurisdiction.  Under 38 C.F.R. § 
20.1304(c), any pertinent evidence submitted by the veteran 
or representative that is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  In the letter, the 
veteran's attorney requested a supplemental statement of the 
case.  Therefore, it is clear that the appellant does not 
wish to waive his procedural right.  Since this right was not 
waived, the Board must return this claim to the RO for 
consideration of that evidence. 


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In the notice of disagreement submitted in March 2003, the 
veteran listed all of his medical providers, dating back to 
the initial treatment in service.  A review of the file shows 
that the private treatment records from Holladay Park 
Hospital, for the period from May 1975 to September 1977, 
have not been obtained.  Under the VCAA, VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. 

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

This case presents a circumstance where an inextricably 
intertwined issue must be adjudicated prior to adjudication 
of the issue prepared and certified for appellate review.  As 
the matter of entitlement to an increased rating, including 
the question of an extraschedular rating, is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the assignment of the increased rating, 
the Board will defer that issue until the development of the 
increased rating claim is completed.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

3.  The VBA AMC should obtain the 
treatment records from Holladay Hospital 
in Portland, Oregon, for the period from 
May 1975 to September 1977.  Once 
obtained, the records should be 
associated with the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
VBA AMC.  If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the appellant and (a) 
identify the specific records the VBA AMC 
is unable to obtain; (b) briefly explain 
the efforts that the VBA AMC made to 
obtain those records; and (c) describe 
any further action to be taken by the VBA 
AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should ensure that the replies to 
development requests are responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when 
fails to ensure compliance, and further 
remand will b mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. 38 C.F.R. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement 
to an evaluation greater than 20 percent 
for residuals of a right wrist fracture, 
including on an extraschedular basis 
pursuant to the criteria of 38 C.F.R. 
§ 3.321(b)(1), and entitlement to an 
effective date, prior to June 24, 1998, 
for the assignment of an increased 
rating for a right wrist disability.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
November 2002 supplemental statement of 
the case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

